     Case 2:15-cv-01688-LDG-NJK Document 92 Filed 05/10/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq. (NBN 50)
 2   Yanxiong Li, Esq. (NBN 12807)
     7785 West Sahara Avenue, Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     yli@wrightlegal.net
 5   Attorneys for Defendant/Counterclaimant,
     Golden River Investments, LLC
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA, ex rel.                  Case No.: 2:15-cv-01688-LDG-NJK
10   NORMA ARIAS BENITEZ, Relatrix; and
11   NORMA ARIAS BENITEZ,
                                                        JOINT STATUS REPORT
12                 Plaintiffs,
13          vs.
14
     GALLIANO, LLC and GOLDEN RIVER
15   INVESTMENTS, LLC d/b/a GOLDEN
     RIVER REALTY,
16
17               Defendants.
     ______________________________________
18   GOLDEN RIVER INVESTMENTS, LLC,
19
                   Counterclaimant,
20
             vs.
21
     NORMA ARIAS BENITEZ,
22
23                 Counter-Defendant.

24
25
26           The undersigned parties, by and through their respective attorneys of record, stipulate
27   and request a stay of proceedings based on progress made in settlement discussions:
28



                                                Page 1 of 3
     Case 2:15-cv-01688-LDG-NJK Document 92 Filed 05/10/19 Page 2 of 3




 1          1.      Plaintiff commenced this case on or about September 2, 2015 by filing her False
 2   Claims Act Complaint [ECF Nos. 1, 6].
 3          2.      Based on substantial progress made in settlement discussions, the undersigned
 4   parties stipulated to stay all proceedings in this action on February 7, 2019, which this Court
 5   approved on February 11, 2019. [ECF Nos. 90, 91].
 6          3.      The undersigned Parties jointly submit this Status Report pursuant to the Order
 7   granting stipulation to temporarily stay case pending settlement [ECF No. 91, at 3:3-5].
 8          4.      Since filing their stipulation for stay of this case, the undersigned Parties have
 9   worked diligently and in good faith to finalize negotiation on essential terms of settlement,
10   reach a resolution in principal and memorialize their agreement in written form.
11          5.      Parties have finalized the written agreement and are in the process of procuring
12   signatures and executing same.
13          6.      Parties, therefore, request an additional 30 days, up to and including June 12,
14   2019 to file the appropriate pleadings and papers to finally resolve remaining motions, claims
15   and defenses in this action.
      WRIGHT FINLAY & ZAK, LLP                          NEVADA LEGAL SERVICES, INC.
16
17
      /s/ Yanxiong Li, Esq.                             /s/ Ron Sung, Esq.
18    Yanxiong Li, Esq.                                 Ron Sung, Esq.
      Nevada Bar No. 12807                              Nevada Bar No. 13047
19    7785 W. Sahara Ave., Suite 200                    6605 Grand Montecito Pkwy., Suite 200
      Las Vegas, NV 89117                               Las Vegas, NV 89149
20    Attorney for Golden River Investments, LLC        Attorney for Norma A. Benitez
21    HOWARD & HOWARD ATTORNEYS
      PLLC
22
23
      /s/ Robert Hernquist, Esq.
24    Robert Hernquist, Esq..
      Nevada Bar No. 10616
25    Wells Fargo Tower, Suite 1000
      3800 Howard Hughes Parkway
26    Las Vegas, Nevada 89169-5980
      Attorney for Galliano, LLC
27
28



                                                Page 2 of 3
     Case 2:15-cv-01688-LDG-NJK Document 92 Filed 05/10/19 Page 3 of 3



                                              ORDER
 1
           IT IS SO ORDERED.
 2
           DATED this __ day of May, 2019.
 3
 4                                            _________________________________
 5                                            UNITED STATES DISTRICT COURT JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             Page 3 of 3
